***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STEPHANIE BOLOGNA v. RICHARD BOLOGNA
                 (AC 43848)
                      Elgo, Suarez and DiPentima, Js.

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the judgment of the trial court
   denying her postjudgment motion for clarification. Pursuant to the par-
   ties’ separation agreement, which was incorporated into the judgment
   of dissolution, the parties were to list their jointly owned home for sale
   prior to June 30, 2012, and equally divide the sale proceeds. Alternatively,
   either party could buy out the other’s interest for 50 percent of the home’s
   net value, which was to be calculated by subtracting any outstanding
   mortgages from the fair market value. The plaintiff was permitted to
   remain in the home until the date of sale, provided, inter alia, that she
   make the mortgage payments. Postjudgment, the parties agreed not to
   sell the home, and the plaintiff continued to reside in it and make the
   required mortgage payments, which increased in July, 2012, from interest
   only to principal and interest. In 2019, the plaintiff filed a motion for
   clarification, requesting that the trial court issue an order requiring the
   buyout price to be calculated using the mortgage balance as of the date
   of the separation agreement or as of June, 2012, in order to prevent the
   defendant from obtaining a windfall on the sale or buyout of the home,
   as the distribution of the sale proceeds or buyout price would not
   otherwise take into account the payments she had made on the mortgage
   between June, 2012 and 2019. Following a hearing, the trial court ordered
   the sale of the home, set the list price, required that the sale proceeds
   be equally divided in accordance with the separation agreement, and
   declined to change the calculation of the buyout price, and the plaintiff
   appealed to this court. Held that, in denying the plaintiff’s postjudgment
   motion for clarification, the trial court did not improperly modify the
   parties’ separation agreement but, rather, effectuated the terms of that
   agreement: the trial court correctly construed the plaintiff’s motion for
   clarification as an impermissible motion for modification and properly
   determined that it did not have the authority to modify the terms of the
   agreement, as the agreement clearly stated the intent of the parties to
   equally divide the net proceeds of the sale of the home and to calculate
   the buyout price based on the mortgage amounts outstanding at the
   time of the buyout, the parties did not alter the manner in which the
   sale proceeds were to be distributed or the buyout price was to be
   calculated when they agreed to deviate from the judgment by not selling
   the home prior to the date required by the agreement, and, through her
   motion, the plaintiff sought to amend the agreement, rather than to
   clarify its terms, by altering the manner in which the buyout price was
   to be calculated, and such an amendment would cause a substantial
   change to the existing judgment; moreover, the separation agreement
   did not provide for a set off or credit for any mortgage payments made
   by the plaintiff, and the plaintiff acquiesced to the possibility that the
   defendant would receive more money from the sale or buyout of the
   home than initially contemplated when she decided, without further
   altering the terms of the agreement, not to sell the home or buy out the
   defendant prior to the date required by the agreement.
           Argued April 8—officially released October 12, 2021

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the court, Hon. Den-
nis F. Harrigan, judge trial referee, rendered judgment
dissolving the marriage and granting certain other relief
in accordance with the parties’ separation agreement;
thereafter, the court, McLaughlin, J., denied the plain-
tiff’s motion for clarification, and the plaintiff appealed
to this court. Affirmed.
  Michael J. Devine, for the appellant (plaintiff).
  Jennifer Neal Bardavid, for the appellee (defendant).
                          Opinion

   SUAREZ, J. In this postdissolution matter, the plain-
tiff, Stephanie Bologna, appeals from the judgment ren-
dered by the trial court in response to her postjudgment
motion for clarification as well as the court’s denial of
her motion for reargument and reconsideration of its
ruling on her motion.1 The court concluded, in accor-
dance with the terms of the parties’ separation agree-
ment that was incorporated into the judgment of disso-
lution, that the plaintiff was obligated to divide equally
the proceeds of the sale of the marital home with the
defendant, Richard Bologna. On appeal, the plaintiff
claims that the court improperly modified the dissolu-
tion judgment when it denied her motion for clarifica-
tion. We affirm the judgment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to this appeal. The parties were mar-
ried on June 1, 1997, and had two children born to the
marriage. On May 6, 2010, the court, Hon. Dennis F.
Harrigan, judge trial referee, rendered a judgment of
dissolution, which incorporated by reference a separa-
tion agreement dated May 2, 2010.2 At the time the court
rendered its judgment, the parties jointly owned, among
other things, a marital home in Stamford. Article 5 of
the separation agreement governs the division of the
parties’ marital home. Section 5.1 (a) of the separation
agreement provides in relevant part: ‘‘Title to the Marital
Home is currently held in the parties’ joint names, as
joint tenants with rights of survivorship. The Marital
Home is currently subject to [a] first mortgage in joint
names with Cendant, with a current outstanding bal-
ance of approximately $651,000.00; and a Home Equity
Line of Credit (HELOC) in joint names with Cendant,
with a current outstanding balance of approximately
$49,000.00.’’
   Section 5.4 of the separation agreement governs the
sale of the marital home and provides in relevant part:
‘‘Unless otherwise agreed to by the parties, the Marital
Home shall be listed for sale according to the following:
  ‘‘(a) By June 30, 2012 [t]he Marital Home will be listed
for sale at a listing price that is agreed to by both
parties . . . .
   ‘‘(c) Upon the sale of [the] Marital Home, after pay-
ment of the taxes, mortgages, conveyance taxes, bro-
ker’s commission(s), [attorney’s] fees, and any other
expenses reasonably incident to sale, as a property set-
tlement the remaining proceeds shall be equally divided
(50/50) between the parties. However, if the resulting
sale results in a deficit, then said deficit shall also be
equally divided (50/50) between the parties.’’
  Section 5.3 of the separation agreement provides in
relevant part: ‘‘Until the closing of sale of the Marital
Home, the parties agree to the following:
  ‘‘(a) [The plaintiff] shall continue to live in the Marital
Home. . . .
   ‘‘(c) The parties shall continue to own the house as
joint tenants with rights of survivorship.
   ‘‘(d) Except as otherwise provided, from the date of
divorce until the closing of sale, [the plaintiff] shall
pay the expenses related to the Marital Home (includ-
ing but not limited to mortgage payments, taxes,
insurance and utilities). If [the plaintiff] does not make
any required payment (e.g. a monthly mortgage pay-
ment), then [the defendant] may, at his election, make
such payment and deduct that amount from his next
alimony payment(s).’’ (Emphasis added.)
   Section 5.4 (d) of the separation agreement includes
a buyout provision, which provides in relevant part: ‘‘At
any time up to when [the] Marital Home must be listed
for sale, the parties can discuss a buyout by one of the
other’s interest. If one party buys out the other, it shall
be for 50% of the net value, calculated as follows: the
fair market value as determined by the average of three
appraisals or market analyses (one appraisal or market
analysis provided by [the plaintiff], one appraisal or
market analysis provided by [the defendant], and one
apprais[al] or market analysis that is jointly selected),
less the amount of any outstanding mortgages or other
liens, and less the costs of refinancing said outstanding
mortgages and liens. Under any buyout, the terms of a
buyout shall include refinancing and satisfying any then-
current joint mortgage(s), and a transfer of [the] seller’s
interest in the Property to the buyer. If within 30 days
of commencing said discussions, the parties cannot
agree to all the terms of a buyout, then the Marital Home
shall be listed for sale . . . .’’ Additionally, pursuant to
§ 5.4 (e) of the separation agreement, the court ‘‘shall
retain jurisdiction over issues regarding the Marital
Home until the closing of sale has been completed.’’
  Instead of listing the marital home for sale by June
30, 2012, in accordance with § 5.4 (a) of the separation
agreement, the parties agreed that, in order to keep
their children in the same home and school district,
they would not sell the home. At the time the parties
entered into the separation agreement, the mortgage
on the marital home was an adjustable rate mortgage
wherein the monthly mortgage payments applied only
toward interest. In July, 2012, the terms of the mortgage
on the marital home were to reset, wherein the monthly
payments increased to include interest and principal.
The plaintiff continued to live in the home with her
children and paid all expenses, including the mortgage,
taxes, and insurance. From 2012 to 2019, the plaintiff’s
mortgage payments reduced the principal balance by
more than $170,000.3
  From 2012 through 2019, the parties discussed sev-
eral options to buy out the defendant’s interest in the
marital home but were unable to agree on the terms,
and the house was never listed for sale. On June 7,
2019, the plaintiff filed a motion for clarification in
which she requested that the court ‘‘intervene and issue
a ruling that the buyout price should be calculated using
the mortgage balances as they were at the time that
the parties signed their separation agreement on May
2, 2010,’’ or, alternatively, ‘‘when the property was sup-
posed to be listed [for sale] in June of 2012.’’ The plaintiff
argued that ‘‘[t]he current situation was not contem-
plated by the parties at the time they signed the separa-
tion agreement on May 6, 2010, and as such the parties
are not bound by the [buyout] provisions of [§] 5.4 (d).’’
She asserted that her mortgage payments from May,
2010 to June, 2019, added $175,000 of equity to the
marital home and that to calculate the buyout amount
using the balance of the mortgage in June, 2019, ‘‘would
result in a windfall of $87,500 to the defendant.’’ She
added that she ‘‘ha[d] made numerous improvements
to the property, to which the defendant has refused to
contribute, and these improvements have either
increased the fair market value of the property or pre-
vented a loss of value.’’ The plaintiff asserted that,
‘‘[s]hould the court rule that the buyout amount should
be calculated using the mortgage balance of 2019 . . .
the defendant would be unjustly enriched, and the plain-
tiff would be deprived of a fair and equitable division
of the marital assets.’’ On July 3, 2019, the defendant
filed an objection to the motion for clarification in
which he argued that the terms of the separation agree-
ment were clear and unambiguous and that, by filing a
motion for clarification, the plaintiff was improperly
seeking ‘‘to alter the terms of the separation agreement
to suit her purposes.’’
   On November 5, 2019, the court, McLaughlin, J.,
conducted an evidentiary hearing and heard testimony
from the parties and witnesses.4 On November 19, 2019,
the court issued a memorandum of decision in which
it ordered the sale of the marital home, set the list price,
and, in accordance with the separation agreement,
ordered that the proceeds of the sale be equally divided.
The court, citing Roos v. Roos, 84 Conn. App. 415, 853
A.2d 642, cert. denied, 271 Conn. 936, 861 A.2d 510
(2004), and Roberts v. Roberts, 32 Conn. App. 465, 629
A.2d 1160 (1993), concluded that it ‘‘[did] not have the
authority to modify the parties’ separation agreement
relating to the division of the marital home postjudg-
ment.’’ The court stated: ‘‘The separation agreement is
clear that the parties evenly share in the proceeds from
the sale of the marital home as a ‘property settlement.’ ’’
Similarly, the court concluded that it ‘‘ha[d] no authority
to alter the terms of the buyout provision in the separa-
tion agreement as the plaintiff requests. . . . The buy-
out provision allows either party to buy out the other’s
interest in the marital home by paying 50 percent of
the net value of the marital home. There is a specific
process the parties must go through in reaching the net
value. Included in that process is the reduction of the
fair market value [l]ess the amount of any outstanding
mortgages or other liens . . . . See Separation Agree-
ment § 5.4 (d). The plaintiff asks the court to alter the
language of this provision by allowing her to deduct
the value of the mortgages on the marital home as of
May, 2010. The clear language of the buyout provision
requires the parties to reduce the fair market value of
the marital home by any outstanding mortgages, not
mortgages that no longer exist.’’ (Citation omitted;
emphasis in original; internal quotation marks omitted.)
  On December 9, 2019, the plaintiff filed a ‘‘postjudg-
ment motion for reargument and reconsideration.’’ In
her motion, the plaintiff argued that the court’s decision
was based on clearly erroneous findings of fact and
errors of law. Specifically, the plaintiff asserted that
she was asking the court ‘‘for orders to effectuate the
property division and did not seek to modify the prop-
erty division.’’ (Emphasis in original.) In support
thereof, the plaintiff relied on Schneider v. Schneider,
161 Conn. App. 1, 7, 127 A.3d 298 (2015), a case in
which the parties’ separation agreement required the
defendant to make the mortgage payments for their
marital home. When the defendant stopped making
those payments, the plaintiff made them on her behalf
and filed a motion for an order that the defendant reim-
burse him for the payments, which the trial court
denied. Id., 2, 5. On appeal, this court concluded that
the trial court’s denial constituted an improper modifi-
cation of the property distribution order. Id., 3. In the
present case, the plaintiff contended in her motion for
reargument and reconsideration that Schneider stands
for the proposition that a request for reimbursements
for mortgage payments constitutes an effectuation, not
a modification, of a dissolution judgment. On December
17, 2019, the defendant filed an objection to this motion.
    On January 6, 2020, the court, McLaughlin, J., heard
oral argument on the motion for reargument and recon-
sideration and, on January 7, 2020, issued an order
denying the motion. In that order, the court considered
this court’s decision in Schneider and determined that
the case supported its conclusion. The court articulated:
‘‘[J]ust as the Schneider separation agreement required
the defendant to make the mortgage payments for the
marital home, the parties’ separation agreement [in the
present case] requires the plaintiff to make all mortgage
payments. The agreement does not provide for any
credit to the plaintiff for those payments. The separa-
tion agreement provides for the parties to share evenly
in the proceeds from the sale of the marital home. Thus,
to give the plaintiff a credit for the mortgage payments
she was required to make under the separation agree-
ment would alter the percentage distribution of the
proceeds from the sale of the marital home. In essence,
the defendant would be reimbursing the plaintiff for
payments she was obligated to make. The Schneider
court found this result an improper transfer of property,
postjudgment.’’
    The court reiterated that it ‘‘[did] not have the author-
ity to modify a property distribution subsequent to the
entry of the final divorce,’’ and stated that, ‘‘[f]or the
court to now provide the plaintiff with a credit for the
payments she was required to make under the separa-
tion agreement would be an impermissible modification
of the separation agreement.’’ The court noted that
‘‘[t]he parties could have agreed to open the judgment
and modify the separation agreement before the plain-
tiff started making the additional principal payments.
They did not.’’
  This appeal followed. Additional facts and procedural
history will be set forth as necessary.
   The plaintiff claims that the court improperly modi-
fied the dissolution judgment when it denied her motion
for clarification. Specifically, the plaintiff asserts that
(1) ‘‘[i]n failing to recognize the initial noncompliance
of the parties, the . . . court improperly modified the
original decree,’’ (2) the ‘‘court’s denial gave a windfall
to the defendant’’ because of the proceeds he would
receive from the sale of the marital home, and (3) the
‘‘specific amount of the mortgage liabilities was
assigned as part of the property settlement at the time
of the dissolution and should be used in calculating
the net value upon sale.’’ In response, the defendant
contends that the court did not impermissibly modify its
property distribution but, instead, properly effectuated
the judgment. We agree with the defendant.
   We begin by setting forth our standard of review and
relevant legal principles. ‘‘[C]ourts have no inherent
power to transfer property from one spouse to another;
instead, that power must rest upon an enabling statute.
. . . The court’s authority to transfer property appurte-
nant to a dissolution proceeding rests on [General Stat-
utes] § 46b-81. . . . Accordingly, the court’s authority
to divide the personal property of the parties, pursuant
to § 46b-81, must be exercised, if at all, at the time that
it renders judgment dissolving the marriage. . . . A
court, therefore, does not have the authority to modify
the division of property once the dissolution becomes
final. . . . Although the court does not have the author-
ity to modify a property assignment, a court . . . does
have the authority to issue postjudgment orders effectu-
ating its judgment.’’ (Emphasis in original; internal quo-
tation marks omitted.) Schneider v. Schneider, supra,
161 Conn. App. 5–6.
   ‘‘Under Practice Book [§ 17-4], a civil judgment may
be opened or set aside . . . [when] a motion seeking
to do so is filed within four months from the date of
its rendition. . . . Absent waiver, consent or other sub-
mission to jurisdiction, however, a court is without
jurisdiction to modify or correct a judgment, in other
than clerical respects, after the expiration of [that four
month period] . . . .
   ‘‘Even beyond the four month time frame set forth in
Practice Book § 17-4,5 however, courts have continuing
jurisdiction to fashion a remedy appropriate to the vin-
dication of a prior . . . judgment . . . pursuant to
[their] inherent powers . . . . When an ambiguity in
the language of a prior judgment has arisen as a result
of postjudgment events, therefore, a trial court may, at
any time, exercise its continuing jurisdiction to effectu-
ate its prior [judgment] . . . by interpreting [the]
ambiguous judgment and entering orders to effectuate
the judgment as interpreted . . . . In cases in which
execution of the original judgment occurs over a period
of years, a motion for clarification is an appropriate
procedural vehicle to ensure that the original judgment
is properly effectuated. . . .
  ‘‘Although a trial court may interpret an ambiguous
judgment . . . a motion for clarification may not . . .
be used to modify or to alter the substantive terms of
a prior judgment . . . and we look to the substance of
the relief sought by the motion rather than the form to
determine whether a motion is properly characterized
as one seeking a clarification or a modification. . . .
   ‘‘In order to determine whether the trial court prop-
erly clarified ambiguity in the judgment or impermissi-
bly modified or altered the substantive terms of the
judgment, we must first construe the trial court’s judg-
ment. It is well established that the construction of a
judgment presents a question of law over which we
exercise plenary review. . . . In construing a trial
court’s judgment, [t]he determinative factor is the inten-
tion of the court as gathered from all parts of the judg-
ment. . . . The interpretation of a judgment may
involve the circumstances surrounding the making of
the judgment. . . . Effect must be given to that which
is clearly implied as well as to that which is expressed.
. . . The judgment should admit of a consistent con-
struction as a whole. . . .
  ‘‘[T]he purpose of a clarification is to take a prior state-
ment, decision or order and make it easier to under-
stand. Motions for clarification, therefore, may be
appropriate where there is an ambiguous term in a
judgment or decision . . . but, not where the movant’s
request would cause a substantive change in the
existing decision. Moreover, motions for clarification
may be made at any time and are grounded in the trial
court’s equitable authority to protect the integrity of its
judgments.’’6 (Citation omitted; footnote added; foot-
note omitted; internal quotation marks omitted.)
Almeida v. Almeida, 190 Conn. App. 760, 765–67, 213
A.3d 28 (2019).7
  ‘‘In order to determine the substance of the trial
court’s actions here, we begin by examining the defini-
tions of both alteration and clarification. An alteration
is defined as [a] change of a thing from one form or
state to another; making a thing different from what it
was without destroying its identity. Black’s Law Dic-
tionary (4th Ed. 1968) [p. 71]. An alteration is an act
done upon the instrument by which its meaning or
language is changed. If what is written upon or erased
from the instrument has no tendency to produce this
result, or to mislead any person, it is not an alteration.
Id. Similarly, a modification is defined as [a] change; an
alteration or amendment which introduces new element
into the details, or cancels some of them, but leaves
the general purpose and effect of the subject-matter
intact. Black’s Law Dictionary (6th Ed. 1990) [p. 905].
   ‘‘Conversely, to clarify something means to free it
from confusion. Webster’s New World Dictionary of the
American Language (2d Ed. 1972) [p. 272]. Thus, the
purpose of a clarification is to take a prior statement,
decision or order and make it easier to understand.’’
(Internal quotation marks omitted.) Silver v. Silver, 200
Conn. App. 505, 516, 238 A.3d 823, cert. denied, 335
Conn. 973, 240 A.3d 1055 (2020).
   In the present case, the court properly concluded in
its memorandum of decision that it did not have the
authority to modify the terms of the separation agree-
ment. The court found that, ‘‘[i]n or around July, 2012,
the plaintiff and the defendant jointly refinanced the
mortgage of the marital home to ensure the plaintiff
could afford the mortgage payments. . . . Since that
time, the plaintiff has continued to live in the home
with her children. . . . From 2012 until 2019, the plain-
tiff made principal payments on the mortgage for the
marital home thereby reducing the principal balance
by over $170,000.’’8 The court stated: ‘‘The plaintiff asks
the court to enter orders to give her the sole benefit of
the increased equity . . . .’’ The court, citing § 5.4 (c)
of the separation agreement, concluded that ‘‘[t]he sepa-
ration agreement is clear that the parties evenly share
in the proceeds from the sale of the marital home as a
‘property settlement.’ ’’ We agree.
   Applying the foregoing principles to the present case,
we conclude that the court correctly construed the
plaintiff’s motion for clarification to be an impermissi-
ble motion for modification. It is clear from the separa-
tion agreement that the parties intended to list the mari-
tal home for sale by June 30, 2012, and to equally divide
the net proceeds or deficit as a property settlement.
The parties, by agreement, deviated from that judgment
by not selling the home within the specified period
of time, and the plaintiff continued making mortgage
payments after the terms of the mortgage reset requiring
payments toward its principal. The parties, however,
did not alter the terms of the buyout provision of the
separation agreement. Section 5.4 (d) of the agreement
clearly states: ‘‘If one party buys out the other, it shall
be for 50% of the net value, calculated as follows: the
fair market value as determined by the average of three
appraisals or market analyses . . . less the amount of
any outstanding mortgages or other liens, and less the
costs of refinancing said outstanding mortgages and
liens. Under any buyout, the terms of a buyout shall
include refinancing and satisfying any then-current
joint mortgage(s), and a transfer of seller’s interest in
the Property to the buyer. If within 30 days of commenc-
ing said discussions, the parties cannot agree to all the
terms of a buyout, then the Marital Home shall be listed
for sale pursuant to the terms set forth above.’’ (Empha-
sis added.) The plaintiff’s motion for clarification does
not seek to free from confusion the terms of the separa-
tion agreement. Rather, it seeks to amend the separation
agreement by introducing a new element into the details
of the judgment by seeking a ruling that the buyout
price be calculated using the mortgages’ balances as
they were at the time the parties signed the separation
agreement or, alternatively, by calculating the price of
the buyout as of when the marital home was supposed
to be listed for sale in June, 2012. Such amendment
would cause a substantial change in the existing judg-
ment and, therefore, is an impermissible modification
of the judgment.
   In support of her argument that the court modified
the original judgment by denying her motion for clarifi-
cation, the plaintiff again relies on this court’s decision
in Schneider v. Schneider, supra, 161 Conn. App. 1. As
previously discussed in this opinion, in Schneider, the
parties entered into a separation agreement that was
incorporated into the dissolution judgment. Id., 3.
‘‘Under the plain terms of the agreement, the plaintiff
would reside in the marital home and the defendant,
in lieu of child support, would be responsible for one
half of the home’s holding costs until . . . the home’s
sale, or . . . the plaintiff’s first court-ordered payment
of $10,050 toward their child’s college expenses. Once
either event occurred, the defendant would become
fully responsible for paying the holding costs until the
home was sold.’’ (Footnote omitted.) Id. The parties
‘‘adhered to the provisions of the agreement and equally
split the holding costs.’’ Id., 4. When their child entered
college, the plaintiff made the court-ordered payment
of college expenses, relieving him of the obligation to
pay one half of the home’s holding costs. Id. ‘‘Neverthe-
less, the plaintiff and the defendant each continued to
pay one half of the mortgage payments for another two
and one-half years until the home’s eventual sale
. . . .’’ Id. The plaintiff, therefore, paid an additional
$51,331.96 toward the household expenses beyond what
the judgment required. Id. The defendant conceded that
she did not pay the entirety of the holding costs. Id. The
plaintiff filed a motion for order seeking reimbursement
from the defendant for the additional contributions he
made toward the household expenses, which the trial
court denied. Id., 4–5.
   On appeal to this court, the plaintiff argued that the
trial court’s denial of his motion for order impermissibly
modified the dissolution judgment. Id., 5. This court
agreed and held that, by failing to make the court-
ordered payments, the defendant violated the court’s
order. Id., 7. Moreover, the court held that the ‘‘[trial]
court’s denial, when considered together with the distri-
bution of the proceeds from the sale of the home,
resulted in a windfall to the defendant, who was able
to avoid paying one half of the holding costs for several
years while still receiving the benefit of those payments
when she received the sale proceeds.’’ Id., 8. This court
concluded that the ‘‘practical result of the [trial] court’s
determination was an additional transfer of property
from the plaintiff to the defendant, and, as a result, it
constituted an improper modification of the original
judgment.’’ Id.
  The present case is distinguishable from Schneider.
Unlike in Schneider, the plaintiff in the present case
was solely responsible for paying the holding costs of
the marital home. Thus, the plaintiff was doing what
was required under the terms of the judgment. Further,
because the judgment did not require the defendant to
make mortgage payments, there is no indication that he
violated its terms. Rather, the parties mutually agreed
to extend the sale by date so that their children could
remain in the marital home and stay in the same school
district. In July, 2012, the terms of the existing mortgage
changed from requiring payments of interest only to
requiring payments of both principal and interest. The
separation agreement did not provide for a set off or
a credit for those payments. The separation agreement
simply states that, ‘‘[u]pon the sale of [the] Marital
Home, after payment of the taxes, mortgages, convey-
ance taxes, broker’s commission(s), [attorney’s] fees,
and any other expenses reasonably incident to [the]
sale, as a property settlement the remaining proceeds
shall be equally divided (50/50) between the parties.’’
   As the plaintiff states in her brief to this court, the
parties ‘‘mutual[ly] disregard[ed] . . . the court-
ordered sale date’’ and ‘‘jointly agreed to go outside the
terms of their agreement when they chose to ignore’’
that order. (Emphasis added.) The plaintiff cannot now
seek to modify the judgment merely because the parties
decided that they no longer wanted to list the home for
sale by June 30, 2012. The court had the authority to
effectuate the existing order, which it did by ordering
the sale of the marital home and the equal division
of the proceeds in accordance with the terms of the
separation agreement. If the defendant receives more
money from the sale of the marital home than he would
have had the parties sold the home or exercised the
buyout provision of the separation agreement in or
around 2012, it is because the plaintiff acquiesced to
this possibility by deciding not to sell the home or buy
out the defendant at that time.
   In her brief to this court, the plaintiff asserts that
‘‘neither party expected that the provisions of [§] 5.4
would be applicable some seven years after anticipated
performance . . . .’’ Although it is true that the parties’
circumstances changed after they executed the separa-
tion agreement, this change resulted from the parties’
voluntary actions, which did not include altering the
terms of the separation agreement. Accordingly, we
conclude that the court did not improperly modify the
separation agreement when it denied the plaintiff’s post-
judgment motion for clarification. Rather, the court
effectuated the terms of the existing separation agree-
ment to which the parties previously had agreed.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In her brief to this court, the plaintiff has not distinctly challenged the
court’s denial of her motion for reargument and reconsideration. In light of
the arguments raised in her brief, we consider any challenge with respect
to that ruling to be encompassed by her claim of error with respect to the
ruling on her motion to clarify.
   2
     The parties utilized the services of a private mediator in negotiating the
separation agreement and both parties retained separate counsel to review
the agreement.
   3
     In her motion to clarify, the plaintiff stated that, specifically, her pay-
ments ‘‘resulted in an extra $175,000 of equity.’’ The dollar amount by which
the principal was reduced is not relevant to the plaintiff’s claim on appeal.
   4
     The plaintiff also filed a motion for contempt, postjudgment, and a motion
for order, postjudgment, seeking orders to effectuate the sale of the marital
home. On November 5, 2019, the court heard all motions simultaneously
and, on November 19, 2019, entered orders related thereto. The plaintiff
appeals only from the court’s order regarding the motion to clarify.
   5
     Practice Book § 17-4 provides in relevant part: ‘‘(a) Unless otherwise
provided by law and except in such cases in which the court has continuing
jurisdiction, any civil judgment or decree rendered in the Superior Court
may not be opened or set aside unless a motion to open or set aside is filed
within four months succeeding the date on which notice was sent. The
parties may waive the provisions of this subsection or otherwise submit to
the jurisdiction of the court. . . .’’
   6
     ‘‘[I]t is . . . within the equitable powers of the trial court to fashion
whatever orders [are] required to protect the integrity of [its original] judg-
ment.’’ (Internal quotation marks omitted.) Lawrence v. Cords, 165 Conn.
App. 473, 484, 139 A.3d 778, cert. denied, 322 Conn. 907, 140 A.3d 221 (2016).
   7
     See also Cunningham v. Cunningham, 204 Conn. App. 366, 374, 254
A.3d 330 (2021) (noting that, in contrast with order that merely effectuates
existing judgment, ‘‘[a] modification is [a] change; an alteration or amend-
ment which introduces new elements into the details, or cancels some of
them, but leaves the general purpose and effect of the [subject matter]
intact’’).
   8
     In the plaintiff’s postjudgment motion for reargument and reconsidera-
tion, she argued that the court made a factual error in its November 19,
2019 memorandum of decision in finding that the parties ‘‘refinanced’’ the
marital home. Rather, she contended, ‘‘the terms of their existing mortgage
required greater payments toward principal starting in 2012.’’ (Emphasis in
original.) In its January 7, 2020 order denying the motion, the court stated:
‘‘The parties agree that there was no refinance of the mortgage. Rather,
the terms of the mortgage existing at that time required payments toward
principal after June 30, 2012. Up until June of 2012, the mortgage required
payments of interest only.’’ Nevertheless, the parties acknowledge that the
terms of their mortgage changed in June, 2012. Thus, whether the parties
‘‘refinanced’’ the mortgage is not relevant to our resolution of the instant
appeal and we consider any error on the part of the court in its original
ruling to be harmless.